Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about February 8, 2008, which, in an action for personal injuries, granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Elaintiff was injured when she twisted her ankle and fell while disembarking a bus owned and operated by defendant Transit Authority. The record demonstrates that a triable issue of fact exists regarding whether, by stopping the bus several *477feet from the curb, defendant breached its duty to plaintiff to stop the bus at a place from which she could safely disembark (see Malawer v New York City Tr. Auth., 6 NY3d 800 [2006], affg 18 AD3d 293 [2005]; Sutin v Manhattan & Bronx Surface Tr. Operating Auth., 54 AD3d 616 [2008]; compare Trainer v City of New York, 41 AD3d 202 [2007] [bus stopped away from curb because bus stop was blocked by non-Transit Authority traffic]). Concur—Lippman, EJ., Mazzarelli, Williams, Buckley and Renwick, JJ.